Title: To Thomas Jefferson from James Madison, 18 September 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Sepr. 18. 1807
                            
                        
                        With the other papers herewith inclosed is an answer to Mr. Erskine’s letter of the 1st. instant. I have
                            thought it proper not to forward it without previously submitting it to your perusal and corrections.
                  
                     
                  
                        Sepr. 19 
                  The mail for the 1st. time has arrived this morning. The rider now here, who carried up the
                            first says he did not call because he did not know that I was at home as he went, and because the mail was empty as he
                            returned. The rider who went down this morning, having not called, your communications, if any for me, have proceeding to
                            Fredg. I add in haste the papers sent up for yesterday, a letter from Erskine & one from Madrid
                    